Citation Nr: 1728458	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-08 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for adjustment disorder with depression and anxiety (adjustment disorder).

2.  Entitlement to service connection for a right ankle and foot disability, including as secondary to other service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to September 1994 in the United States Navy.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In April 2016, the Board considered the appeal and found that while the record was incomplete, there was nevertheless enough information to conclude the criteria for a 50 percent for the Veteran's service-connected adjustment disorder were met.  The issue was then remanded to complete development of the record, at which time the issue would be revisited.  The Board also remanded the ankle and foot disability claim.  

The issue of right ankle and foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's adjustment disorder has not been productive of occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for the service-connected adjustment disorder are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Disability ratings are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran's psychiatric disability is evaluated under the General Rating Formula for Mental Disorders.  This provides for a 10 percent disability evaluation when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2015).

Additionally, a Global Assessment of Functioning (GAF) score is seen in the record.  At the time of its use, it was considered to be a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV, p. 47 (1994).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id., 
p. 46.  Notably, more current psychiatric scholarship recommends GAF scores be dropped due to their conceptual lack of clarity.  (DSM-5)  Thus, the validity of any score is now questionable.  Nevertheless, they will be considered to have represented, at least in a general way, the level of impairment presented at the time they were given.  

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

In November 2010, the Veteran was evaluated by the VA social worker at the Salt Lake City VA Medical Center (VAMC).  He reported to the VA social worker that his chronic pain affected his mood, he lacked motivation to do things, and he had poor sleep patterns, and suffered from flashbacks and nightmares.  He reported that his post-traumatic stress disorder (PTSD) symptoms were increasingly worsening.  He reported that he lost his temper frequently and would take it out on his then-wife, which contributed to their divorce.  The Veteran reported he had no suicidal ideations, nor did he drink alcohol.  He reported that he had a history of physical and emotional abuse.  The Veteran was assigned a GAF score of 65.
 
Throughout 2012, the Veteran reported to a VA psychiatrist at Sheridan VAMC that he had a lot of anxiety but did not feel depressed.  He reported to the VA psychiatrist that he has fears of not being able to maintain employment, and that he struggled with memory and his attention span.  The Veteran stated he had issues falling asleep and woke up frequently throughout the night.  The VA psychiatrist diagnosed him with depressive disorder and anxiety disorder.  She stated that the Veteran's irritability and anxiety were prominent.  She also noted that the Veteran's appearance was tidy; his speech was a normal rate and volume; the Veteran denied any suicidal or homicidal ideations; and his thought process was linear and associations were tight.  The Veteran was not assigned a GAF score for any of these visits. 

The Veteran also submitted an Anxiety Incident Log on his feelings with entries dated between November 2011 and January 2012.  Here, he wrote that he felt a loss of control because of his memory loss and discussed his increasing frustration; frequent anxiety, depression, suspiciousness, extreme memory loss, and sleep issues.  He stated that he was embarrassed over his anxiety and simply wished for it to go away.  

In November 2012, the Veteran was afforded a VA examination.  After a review of the record and following a thorough physical examination of the Veteran, the VA examiner diagnosed the Veteran with chronic Adjustment Disorder with depression and anxiety.  He stated that the Veteran had "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."  See November 2012 Mental Disorders DBQ, p. 4.  The Veteran reported to the VA examiner that he lived alone, had been divorced since 2008, and enjoyed his children visiting him from their residences in Florida and Virginia.  The Veteran reported that he talked with his children and parents on a daily basis and had a good relationship with them.  He reported that he was unable to spend time with friends outdoors due to his joint pain, but also stated that he does not "hangout" with his friends because he feels "anxiety due to constant state of physical pain."  Id, p. 6.  Additionally, the Veteran reported that although he was social at work and got along with his co-workers, he had difficulty establishing lasting friendships; and had little motivation to socialize with others.  He reported that he has missed work as an instrument and electrical technician due to physical pain, and that he experienced constant anxiety and some depression thinking about his job performance and ability to complete his job requirements.  In turn, he reported that his anxiety impaired his ability to focus and concentrate on his work tasks, and that his physical pain made him feel less motivated and productive at work.  He reported no suicidal ideations; had adequate hygiene and grooming, and was fully alert and oriented.  He reported no history of arrests or substance abuse over the past few years, although in the past, he abused alcohol and a variety of other substances.  The Veteran was assigned a GAF score of 60.

In August 2015, the Veteran reported experiencing guilt when enjoying life without his children around.  A VA social worker stated the Veteran was direct and calm; had coherent and logical thoughts; good insight; and good judgment.  She stated the Veteran did not express any homicidal or suicidal ideations.  The Veteran reported to her that he did not think his psychiatric medication was helpful because it wore off during the day.  See August 12, 2015 Social Work Note, Sheridan VAMC, p. 37.

In September 2015, the Veteran was diagnosed with Social Anxiety Disorder and Major Depressive Disorder by a VA psychiatrist.  He reported to the VA psychiatrist that he stopped taking his medication around six weeks prior to the visit because although effective in helping his mood, it caused negative sexual side effects.  He requested a prescription for a different antidepressant.  

In another session in September 2015, the Veteran reported to a VA social worker that he was trying to visit his children in Virginia twice a month and they had recently returned to Virginia after staying with him for the summer.  He also reported feeling guilt over being a "good dad," when attending to other things in his life such as his relationship with this girlfriend.  Additionally, he reported having a stressful relationship with his ex-wife, not because of his anxiety, but because of she made it difficult to have a friendly relationship due to her "bitter nature."  See September 14, 2015 Mental Health Note, Sheridan VAMC, p. 32.  The Veteran also reported only drinking alcohol socially, and only usually during a celebratory event.  He also stated that he exercised daily, and his strongest support was his relationships to his church and church choir.  He reported attending church regularly when he was not working, and has a church home.

Pursuant to the April 2016 Board remand, the Veteran was afforded a VA examination in August 2016.  After a review of the record and following a thorough physical examination of the Veteran, the VA examiner diagnosed the Veteran with generalized anxiety disorder (GAD).  The examiner also indicated the Veteran exhibited "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."  See August 2016 Mental Disorders DBQ, p. 1.  

The Veteran reported to the VA examiner that he had a "strained" relationship with his children and family, and does not see them very often.  Id., p. 2.  He stated that he could not have fun with his children anymore because he was not comfortable participating in activities with others.  The Veteran reported his anxiety affected his relationship with his girlfriend.  He stated to the VA examiner that he had no close friends, nor special interests or hobbies, and when he was not working, he goes home to watch television or read.  

At work, he reported that he does not socialize with his co-workers, and had instances of becoming agitated when his co-workers were reluctant to assist him when he has difficulty comprehending and enacting instructions into fruition.  The Veteran reported being sent home four times over the last three years due to this agitation.  Generally, he stated that it was difficult for him to be in public, and he felt uncomfortable being around people.  He stated that his anxiety had gotten worse over the past two to three years, and he felt the constant need to have his guard up and be on alert.  He told the VA examiner that he had been prescribed antidepressant medication since his November 2012 VA examination, but he had difficulty remembering to take his medication daily, and he only experienced a minimal benefit when taking it, so he stopped doing so.  He reported that he had not visited the prescribing physician since January 2016.  He reported that he suffered sleep disturbances and only slept four to five hours a night.  Finally, he reported to the VA examiner that he had possible panic attacks and that his hands would become sweaty, and he would feel the inclination to run away.  However, his anxiety level had not worsened to the point where he actually did run from the social situation or room.  The Veteran denied suicidal ideation or attempts, any legal/criminal problems, nor a history of drug or alcohol problems since November 2012.  

The VA examiner observed the Veteran's personal hygiene was good and he had good impulse control.  He stated that the Veteran was oriented, had logical thought process, and had intact judgment and insight.  The VA examiner stated that the Veteran exhibited intact remote and immediate memory recollection, and although his short-term memory was intact, the Veteran was able to recall two out of three unrelated items after a brief time delay, and needed a categorical prompt to remember the third item.

Upon review of all the evidence of record, the Board finds that the Veteran's adjustment disorder has more nearly approximated to a 50 percent rating for the period on appeal.  He has on-going anxiety, some reduced memory and difficulty focusing, yet he has maintained a relationship with his children, following a divorce he established a relationship with another woman, and reported benefits from participating in his church.  Although reportedly asked to go home from work during a few periods of agitation, they numbered only 4 times over a 3 year period.  He is plainly able to function and perform his job duties, and while there may be a reduced social engagement, he clearly has remained able to establish and maintain effective relationships.  The Veteran likewise has never exhibited any suicidal or homicidal ideations; his speech has always been clear and understandable when meeting with physicians and social workers; he has never had any obsessional rituals; his orientation was normal, and he has no history of impaired impulse control.  His personal hygiene was always reported as good and he reported no problems with activities of daily living.  The GAF scores reported have reflected the evaluator's view the Veteran was only exhibiting mild or moderate impairment.  

Given the foregoing history, the record does not reflect occupation and social impairment with deficiencies in most areas due to symptoms of the type and degree contemplated by a 70 percent or higher schedular rating.  


ORDER

A rating in excess of 50 percent for adjustment disorder is denied.

REMAND

Regarding the right ankle and foot disability, given the Veteran is service connected for lumbar spine disability, as well as right and left hip disabilities, and one of the contentions is that his claimed disability is due to his service connected disabilities, a medical opinion on that question should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matters on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records. Any identified records should be sought.  

2.  Upon completion of the development requested arrange to obtain from the VA examiner who conducted the August 2016 VA Ankle and Foot Disability Benefits Questionnaires, (or other qualified person) an addendum opinion regarding the etiology of the Veteran's right ankle and foot disability.  The record should be made available to the opinion provider, who after considering it should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the right ankle and foot disability was caused or aggravated (worsened beyond natural progression) by the service-connected disabilities (lumbar spine with radiculopathy, and right and left hip).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A complete rationale for the conclusions reached, must be provided.  

If the examiner is unable to provide the requested opinion, without resort to speculation, the examiner must clearly so state and explain why.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence and legal authority.

4.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a Supplemental Statement of the Case (SSOC) that reflects consideration of all additional, relevant evidence and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


